Citation Nr: 0529720	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  98-04 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 60 percent from May 
3, 1999, for residuals of trauma to the left knee.

(The issues of the propriety of removal of Dependent A from 
the veteran's award effective June 1, 2002, and the denial of 
additional compensation benefits for Dependent B as a school 
age child beyond age 23, which are the subject of a 
separately-docketed appeal, will be the subject of a later 
and separate decision).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1969.  
This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which increased the evaluation 
assigned for the veteran's service-connected left knee 
disability to 60 percent, effective May 3, 1999.  In a 
September 2000 decision, the Board, in pertinent part, denied 
an evaluation in excess of 60 percent from May 3, 1999, for 
residuals of trauma to the left knee.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (the Court).  In April 2002, the Court 
vacated the portion of the Board's decision that denied an 
evaluation in excess of 60 percent for the service-connected 
left knee disability, and remanded the claim to the Board.  
The Board remanded the claim for further development.  

The appeal was returned to the Board following additional 
development, and in a March 2004 decision the Board again 
denied an evaluation in excess of 60 percent from May 3, 
1999, for residuals of trauma to the left knee.  The veteran 
again appealed the Board's decision to the Court, and the 
Court again vacated and remanded the portion of the decision 
that denied an evaluation in excess of 60 percent from May 3, 
1999.  

During the pendency of this appeal, the veteran disagreed 
with the propriety of removal of Dependent A from his 
compensation award effective June 1, 2002, and disagreed with 
the denial of additional compensation benefits for Dependent 
B as a school age child beyond age 23.  The veteran perfected 
a substantive appeal as to those determinations in August 
2004, following issuance of a statement of the case in July 
2004.  The veteran has requested a videoconference hearing 
before the Board.  Unfortunately, that videoconference 
hearing could not be scheduled while the claim addressed in 
this appeal was before the Court on appeal.  Because the 
appeal remanded by the Court must be expeditiously processed, 
and because scheduling of a videoconference hearing would 
delay the claim remanded by the Court, action on the separate 
appeal as to the propriety of the removal of dependent A from 
the veteran's award and for additional benefits for Dependent 
B must be deferred at this time.  However, the 
videoconference hearing before the Board should be scheduled 
as soon as the claims file can be returned to the Board 
following this Remand or the matters on remand are resolved 
to the veteran's satisfaction.  

The claim for an evaluation in excess of 60 percent for 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that muscle weakness and atrophy 
documented in an April 1997 VA examination must be considered 
in evaluating the disability due to his service-connected 
left knee disability.  The veteran contends, in particular, 
that three muscle groups, muscle group (MG) XIII, MG XIV, and 
MG XV, have been adversely affected by the service-connected 
left knee injury.  The veteran contends that it would not be 
pyramiding to apply a separate evaluation for each affected 
muscle. 

In addition, the Joint Remand requires that further reasons 
and bases be provided for the Board's decision.  This 
requires consideration of each potentially applicable 
diagnostic code and regulation, including consideration of 
muscle disability, as requested by the veteran, and of other 
regulations to address whether there is loss of use of the 
left lower extremity, whether special monthly compensation is 
warranted, whether extraschedular evaluation is warranted, 
and application of the amputation rule, 38 C.F.R. § 4.68.

For the reasons noted above, this appeal is remanded to the 
AMC for the following action:

1.  The veteran should be informed of the 
regulations governing his claim, 
including the criteria under 38 C.F.R. 
§§ 3.321, 3.350, 4.14, 4.73, Diagnostic 
Codes 5313 (MG XII), 5314 (MG XIV), and 
5315 (MG XV), 38 C.F.R. § 4.68, 4.71, DCs 
5160-5165, 5257, 5260, and 5261.

2.  The veteran should be informed that 
he may provide additional documentation 
as to the status of his disabilities, 
including anything which relates to the 
impact of his disabilities on his 
employment and associated matters, 
including through such evidence as 
earning statements, tax documentation of 
reduced earnings, or a statement from his 
employer as to accommodations required 
for his service-connected left knee 
disability. 

3.  All current VA clinical records not 
included in the claims file and any other 
pertinent medical records identified by 
the veteran should be obtained.  

4.  The veteran should afforded VA 
orthopedic examination to determine the 
nature and extent of his left knee 
disability.  The examiner should state 
whether there is muscle injury of any 
muscle as the result of service-connected 
trauma to the left knee with arthritis 
and genu varus deformity.  The examiner 
should also report any muscle injury in 
MGs XII, XIV, or XV.  For each muscle 
injury, if identified, the examiner 
should describe the mechanism of injury, 
entry and exit wound, if any, the 
location and severity of any 
intramuscular scarring, and the severity 
of the cardinal signs and symptoms of 
muscle disability, to include loss of 
power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  
To the extent possible, the examiner 
should distinguish between any symptoms 
that are manifestations of actual muscle 
injury, as contrasted to symptoms of the 
service-connected joint injury (evaluated 
under DC 5055), such as muscle atrophy 
due to disuse of the joint.  

The examiner should describe the current 
severity of left knee arthritis and any 
genu varus deformity, including range of 
motion of the left knee with and without 
pain, laxity and instability, whether the 
veteran uses a knee brace or cane or 
other assistive device, the frequency and 
extent of episodes of giving way, 
swelling, or locking of the left knee, 
and the frequency of falls due to the 
left knee, the likely effect of left knee 
disability on employment activities, such 
as standing, sitting, walking, stooping 
and weight bearing, and the extent to 
which the left knee disability, laxity 
and instability cause lost time from 
current employment.

In particular, the examiner should state 
whether the veteran has lost the use of 
the left lower extremity, and whether the 
veteran would be better served by an 
amputation with prosthesis, and, if so, 
what level of amputation would best serve 
the veteran.  

All indicated tests or studies should be 
done.  The claims file must be made 
available to the examiner(s) in 
connection with the examination.  The 
report should reflect that the examiner 
has reviewed the file.  

5.  The originating agency should ensure 
that all requested actions have been 
accomplished in order to comply with the 
most recent Order of the Court ensuing 
from the Joint Remand of the parties.  
The claim for an evaluation in excess of 
60 percent for residuals of trauma to the 
left knee should then be readjudicated, 
considering all applicable schedular and 
extraschedular factors.  

6.  Unless the claim has been granted to 
the veteran's satisfaction, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
addressing the issue.  The case should 
then be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the appeal.  The law requires that all claims 
that are remanded by the Board or by Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



